Title: To George Washington from George Walton, 9 January 1777
From: Walton, George
To: Washington, George



Sir,
Philadelphia, 9th January, 1777.

As a general Cartelle between your Excellency, in behalf of the united states, and the Commanders of the British army and navy, has been settled, I take the liberty of enclosing to your Excellency a list of the names of the Officers and men of an armed Boat which were taken in May last by Captain Stanhope, of the Raven, while in the service of the state I have the honor to represent; and I have this day recieved information that they are now confined in a prison-ship in the harbor of New-York. The fortune of war having placed several officers and privates, both of the british Fleet and army in the power of your Officers in Georgia, I was informed that an Exchange was proposed to Captain Stanhope before he brought our people away; and that he declined it, alledging that he had no orders to that purpose. As these men have been a long time in a most disagreeable and painful confinement, and several of them having Families, I must earnestly request that your Excellency will either demand Captain Brown and his men in exchange for any prisoners which have been delivered to the enemy, or that you will apply for their release upon an assurance that an equal number of Officers and men, which are now in Georgia, shall

be given up to the Commanding Officer at Augustine, or to any other Officer that may be empowered to recieve them. I have the honor to be, Sir, with the most perfect esteem, Your Excellency’s very humble Servant,

Geo. Walton

